Exhibit 10.71

 

AMENDMENT OF

RESTRICTED STOCK AWARD AGREEMENT

 

This Amendment of Restricted Stock Award Agreement is between Path 1 Network
Technologies Inc. (“Path 1”) and John Zavoli (“Zavoli”) as of August 31, 2004.
It amends the Restricted Stock Award Agreement between the parties dated October
23, 2003 (the “Stock Agreement”).

 

1. The last sentence of Section 3(b) of the Stock Agreement is amended to read
in full as follows:

 

Should any vesting date occur on a day during a “closed window period,” where
Participant would be restricted from trading Company shares, then the vesting
date shall be deemed to occur two weeks immediately after the termination of
such closed window period.

 

2. Except as expressly amended by this Amendment, the Stock Agreement remains
unchanged and in full force and effect.

 

3. The parties acknowledge that they have the right to have been represented by
legal counsel of their own choosing, and that Heller Ehrman White & McAuliffe
LLP and Hayden Trubitt are representing Path 1 and are not representing Zavoli.

 

/s/    John R. Zavoli

--------------------------------------------------------------------------------

JOHN ZAVOLI

PATH 1 NETWORK TECHNOLOGIES INC. By:   /s/    John R. Zavoli     John Zavoli,
Chief Executive Officer